 



Exhibit 10.3



(LOGO) [c09216c0921601.gif]

         
Georgia Department of
       
Community Health
      2 Peachtree Street, NW
 
      Atlanta, GA 30303-3159
Rhonda M. Medows, MD, Commissioner
  Sonny Perdue, Governor   www.dch.georgia.gov



July 10, 2006
Sent Via: Certified Mail / Return Receipt Requested
David McNichols
Peachstate Health Plan, Inc.
3200 Highland Pkwy., SE
Suite 300
Smyrna, GA 30082

         
 
  RE:   NOTICE OF RENEWAL FOR FISCAL YEAR 2007
 
      Contract# 0653

Dear Mr. McNichols:
This letter serves as written notice that the Department of Community Health
(hereinafter “DCH” or the “Department”) is exercising its option to renew the
above-referenced contract for an additional State fiscal year, subject to the
terms and conditions of the underlying contract (the “Contract”) and any
applicable subsequent amendments. The Contract, as renewed, shall terminate on
June 30, 2007. All terms and conditions of the contract, including
reimbursement, shall remain as stated in the original contract and any
amendments thereto.
In addition, below is a list of items necessary to update your contract
information. It is essential that this information is provided as soon as
possible, but no later than September 1, 2006. If you are unable to respond in
that time, please notify us by written correspondence (email is acceptable).
Please review your current contract and send the following documents if
applicable:

  •   Certificate of Insurance;     •   Payment and/or Performance Bonds;     •
  Top-level management names, titles, areas of responsibility and resumes;     •
  Organizational Chart;     •   The names, titles, areas of responsibility, and
resumes for all employees assigned to perform work on the contract during fiscal
year 2007;     •   The names, titles, areas of responsibility, and resumes for
all employees anticipated to perform work on the contract during fiscal year
2007;     •   The names and business addresses of all subcontractors performing
work on the Contract during fiscal year 2007;

Equal Opportunity Employer



 



--------------------------------------------------------------------------------



 



  •   The names and business addresses of all subcontractors anticipated to
perform work on the Contract during fiscal year 2007;     •   A copy of your
last audit report from an independent Certified Public Accountant firm for the
period covering Fiscal Year 2006, if available, or the last conducted audit
report; and     •   A copy of your business continuity plan or similar document
(optional).

Enclosed is an additional copy of this letter. Please sign both copies where
indicated retaining one for your files and returning the other via fax and mail
before close of business June 30, 2006 to:
Georgia Department of Community Health
Contracts Administration
2 Peachtree Street, NW, 40th Floor
Atlanta, Georgia 30303-3159
Fax: (404) 463-5025
Please contact me at (404) 463-1930 or via email at bshepard@dch.ga.gov should
you have any questions or require additional information. We look forward to
continuing with your contract in Fiscal Year 2007.

            Sincerely,
      /s/ Joanne Mitchell       Joanne Mitchell      Contract Manager     

CC: Charemon Grant, Esq. General Counsel File

Signature of Acceptance:
We, PEACH STATE HEALTH PLAN, do hereby acknowledge the renewal of our contract,
Contract #0653 agree to the renewal terms as heretofore stated by the duly
authorized signature below:

         
/s/ David McNichols
      7/26/2006
 
       
Authorized Signature
      Date
PRESIDENT, CEO
       

 